On Filing of Remittitur and on Motion for Rehearing.
In accordance with the suggestion made in our original opinion, appellee has filed a re-mittitur of the exemplary damages and interest thereon awarded by one portion of the judgment. Accordingly, the portion of the judgment awarding appellee exemplary damages is reversed, and judgment is here rendered in favor of appellant, denying ap-pellee’s claim for exemplary damages; but the portion of the judgment awarding appel-lee actual damages against appellartt is hereby affirmed.
Appellant’s motion for a rehearing is overruled.
Overruled.